DETAILED ACTION

The amendment filed on December 10, 2020 has been entered. The indicated allowability of claims 1, 4-8, 10, 11, and 13-15 is withdrawn in view of the new grounds of rejection below. Any inconvenience caused by this action is regretted. Rejections based on any newly-cited reference(s) follow. Because the new grounds of rejection were not necessitated by applicant’s amendment, this Office action is being made nonfinal.

Drawings
The drawings were received on December 10, 2020. These drawings are NOT acceptable for the following reasons:
In newly-submitted Figure 2, the original disclosure does not appear to provide support for the specifics of the newly-added representation of a gearbox (e.g., the specific size, location, etc.), and applicant has not stated that such a gearbox located as shown is conventional or otherwise known prior art.
In newly-submitted Figure 3, the original disclosure does not appear to provide support for the specifics of the newly-added representation of a spring, particularly the specific location and the specific configuration (i.e., a coil spring having the specific size, location, etc.) thereof, and applicant has not stated that such a coil spring located as shown is conventional or otherwise known prior art.


The drawings are objected to because of the following informalities:
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (e.g., see paragraph 0016). See MPEP § 608.02(g).
In Figure 2, --29d-- should be added to indicate the elongated slot of 29 for clarity, and --29e-- should be added to indicate the measurement index of 29 for clarity (and corresponding changes to the specification should be made as follows:
in Paragraph 0028,	line 10, --29d-- should be inserted after “elongated slot”; and
in Paragraph 0029,	line 3, --29e-- should be inserted after “measurement index”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 7, lines 3-4, the recitation “an unlocking block disposed on the handle to allow the cutting body to pivot relative to the substrate” is vague and indefinite because sufficient structure has not been set forth to perform the recited function of allowing the cutting body to pivot (i.e., the unlocking block corresponds to feature 28 which is a slidable knob or button set forth as being connected to any other structure and thus is not capable of “allowing” such a function to occur without additional necessary structure).--.
In claim 8, line 2, the recitation “mechanically connected” renders the claim vague and indefinite as to whether it refers to the recitation “mechanically connected” in claim 1, line 6, or to another such mechanical connection, and if it is the former, it is suggested to rewrite the corresponding portion of claim 8 in lines 1-2 as -- wherein the mechanical connection of the circular saw blade to the motor comprises 
wherein the mechanical connection of the circular saw blade to the motor comprises 
In claim 20, lines 1-2, the recitation “an unlocking block disposed on the handle to allow the cutting body to pivot relative to the substrate” is vague and indefinite because sufficient structure has not been set forth to perform the recited function of allowing the cutting body to pivot (i.e., the unlocking block corresponds to feature 28 which is a slidable knob or button set forth as being connected to any other structure and thus is not capable of “allowing” such a function to occur without additional necessary structure).--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a limiting device” in claim 1, line 8 and the claims dependent therefrom; and
“a biasing device” in claims 5, 14, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Claims 1, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by French Publication 2 841 490 (hereafter “FP ‘490”) or, in the alternative, under 35 U.S.C. 103 as obvious over French Publication 2 841 490 (hereafter “FP ‘490”) in view of Official Notice as evidenced by Rudolph, U. S. Pub. No. 2017/0120436.
FP ‘490 discloses applicant’s claimed invention, and specifically discloses an apparatus/device with every structural limitation of applicant’s claimed invention including:
a cutting body (e.g., see below) and a substrate (e.g., 8) pivotally connected (e.g., at 7) to the cutting body, the cutting body comprising:
a housing (e.g., the structure extending between 4 and 2, and including 3 (covering the motor) and 6);
a handle (e.g., 4) provided on the housing;
a motor received within the housing (e.g., within 3);
a circular saw blade (e.g., 2) mechanically connected to the motor;
a battery pack (e.g., 5, or inside 5) electrically connected to the motor,
a limiting device (e.g., 9, 10, 11) for limiting the cutting depth of the saw blade, and
a hinge (e.g., 7) pivotally connecting the cutting body to the substrate,
wherein the battery pack is detachably mounted to a trailing end of the cutting body (e.g., via 4), the cutting body pivotable relative to the substrate by the hinge and movable between a cutting position and a parking position, the hinge disposed at a 
wherein the limiting device is arranged to limit a pivoting amount of the cutting body relative to the substrate;
[claim 4] wherein the cutting depth is adapted to be varied by adjusting the limiting device (e.g., by turning member 11);
[claim 10] further comprising an auxiliary handle (e.g., 11) disposed in front of the handle.
In the alternative, if it is argued that there is no explicit disclosure that the battery pack 5 is detachably mounted, the Examiner takes Official notice that such detachable battery packs are old and well known in the art and provide various well known benefits such as removing the battery for recharging which allows it to be replaced by another such battery pack that is charged so that the tool can continue to be used while the original battery pack is being charged thus causing little or no down time for the user. As evidence in support of the taking of Official notice, Rudolph discloses such a detachable battery pack (e.g., 10; see Fig. 2). Additional examples of such detachable battery packs, particularly on hand held tools, are ubiquitous and are on display at most local stores that sell such hand tools such as hardware stores. Therefore, it would have been obvious to one having ordinary skill in the art to make the battery pack of FP ‘490 detachable to gain the well known benefits including that described above.


Claim Rejections - 35 USC § 103
Claims 1, 2, 5-8, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al., pn 9,044,869, in view of Official notice as evidenced by Otsuka et al., U. S. Pub. No. 2010/0192314.
Regarding claim 1 and the claims dependent therefrom, Xing substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a cutting body (e.g., see below) and a substrate (e.g., the lower horizontal plate as viewed in Figs. 1, 3-5, 7) pivotally connected to the cutting body (e.g., see Fig. 6 in a first pivoting direction, and see col. 9, lines 51-57 for a second pivoting direction), the cutting body comprising:
a housing (e.g., including the portion below the handle opening as viewed in Figs. 1, 3-7);
a handle (e.g., the portion contacted by the lead line for 10 as viewed in Fig. 1) provided on the housing;
a motor (e.g., 11) received within the housing;
a circular saw blade (e.g., 12) mechanically connected to the motor;
a battery pack electrically connected to the motor,
a limiting device (e.g., including 16, 161-163, 19, 191, 195) for limiting the cutting depth of the saw blade (e.g., see abstract, lines 3-5; col. 2, lines 7-9; col. 6, lines 18-21 and lines 38-40; see col. 8, lines 3-5), and

wherein the battery pack is detachably mounted to a trailing end of the cutting body, the cutting body pivotable relative to the substrate by the hinge and movable between a cutting position (e.g., a position in which the saw blade 12 extends through the opening in the horizontal plate, which is best viewed in Fig. 2; see also col. 9, lines 49-53) and a parking position (e.g., shown in Fig. 1), the hinge disposed at a position between the motor or the circular saw blade (e.g., the lower portion of the blade as viewed in Fig. 1) and the battery pack,
wherein the limiting device is arranged to limit a pivoting amount of the cutting body relative to the substrate (e.g., see abstract, lines 3-5; col. 2, lines 7-9; col. 6, lines 18-21 and lines 38-40; see col. 8, lines 3-5);
[claim 5] further comprising a biasing device (e.g., 15) disposed to bias the cutting body toward the parking position (e.g., see col. 9, lines 53-57);
[claim 6 (from 5)] wherein the biasing device is a compression spring (e.g., 15; see col. 9, lines 53-57) disposed between the cutting body and the substrate (e.g., as shown in Fig. 1);
[claim 7] further comprising an unlocking block (e.g., 183, which is operably connected to 18) disposed on the handle to allow the cutting body to pivot relative to the substrate (e.g., see col. 9, lines 49-53);
[claim 8] further comprising a gearbox (e.g., see col. 5, line 21-22) mechanically connected to the motor and the circular saw blade;
[claim 10] further comprising an auxiliary handle (e.g., the generally vertically extending portion located to the left of numeral 193 as viewed in Fig. 1 through which features 18 and 19 extend) disposed in front of the handle (e.g., see Fig. 1, wherein the subject generally vertical portion can be grasped by a second hand during use).
Regarding claim 11 and the claims dependent therefrom, Xing substantially discloses applicant’s claimed invention, and specifically discloses an apparatus/device with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a cutting body (e.g., see below) and a substrate (e.g., the lower horizontal plate as viewed in Figs. 1, 3-5, 7) pivotally connected to the cutting body (e.g., see Fig. 6 in a first pivoting direction, and see col. 9, lines 51-57 for a second pivoting direction), the cutting body comprising:
a housing (e.g., including the portion below the handle opening as viewed in Figs. 1, 3-7);
a handle (e.g., the portion contacted by the lead line for 10 as viewed in Fig. 1) provided on the housing;
a motor (e.g., 11) received within the housing;
a circular saw blade (e.g., 12) mechanically connected to the motor;
a battery pack electrically connected to the motor, and
a hinge (e.g., connected to portion 14 as viewed in Figs. 1, 6, 7) pivotally connecting the cutting body to the substrate (e.g., see Fig. 6 in a first pivoting direction, and see col. 9, lines 51-57 for a second pivoting direction),
wherein the battery pack is detachably mounted to a trailing end of the cutting body, the cutting body pivotable relative to the substrate by the hinge and movable between a cutting position (e.g., a position in which the saw blade 12 extends through the opening in the horizontal plate, which is best viewed in Fig. 2; see also col. 9, lines 49-53) and a parking position (e.g., shown in Fig. 1), the hinge disposed at a position between the motor or the circular saw blade (e.g., the lower portion of the blade as viewed in Fig. 1) and the battery pack,
wherein the hinge is disposed at a position closer to the battery pack than either the motor or the circular saw blade;
[claim 13] further comprising an auxiliary handle (e.g., the generally vertically extending portion located to the left of numeral 193 as viewed in Fig. 1 through which features 18 and 19 extend) disposed in front of the handle (e.g., see Fig. 1, wherein the subject generally vertical portion can be grasped by a second hand during use).
[claim 14] further comprising a biasing device (e.g., 15) disposed to bias the cutting body toward the parking position (e.g., see col. 9, lines 53-57);
[claim 15] further comprising a gearbox (e.g., see col. 5, line 21-22) mechanically connected to the motor and the circular saw blade.
Thus, Xing lacks a detachable battery pack as follows:
[from claim 1] a battery pack electrically connected to the motor;
wherein the battery pack is detachably mounted to a trailing end of the cutting body; and
the hinge disposed at a position between the motor or the circular saw blade and the battery pack;
[claim 2] wherein the hinge is disposed at a position closer to the battery pack than either the motor or the circular saw blade; and
[from claim 11] a battery pack electrically connected to the motor,
wherein the battery pack is detachably mounted to a trailing end of the cutting body, and
the hinge disposed at a position between the motor or the circular saw blade and the battery pack,
wherein the hinge is disposed at a position closer to the battery pack than either the motor or the circular saw blade.
	However, the Examiner takes Official notice that such detachable battery packs on hand tools are old and well known in the art and provide various well known benefits including allowing a spare battery pack to be recharged and readied for use during use of the active battery pack so that the device can be used substantially continuously saving loss of work due to downtime. Additionally, such a detachable battery pack facilitates replacement thereof if the battery back becomes damaged or otherwise inoperable without having to replace the entire tool. As evidence in support of the taking of Official notice, Otsuka discloses such a detachable battery pack (e.g., 20), wherein providing such a battery pack on the apparatus of Xing would result in the hinge being located between the circular saw blade (e.g., the lower portion of the blade as viewed in Fig. 1) and the battery pack as set forth in claims 2 and 11, and which would be attached to a lower surface under the handle of Xing as taught by Otsuka (e.g., see Fig. 1 of Otsuka). Additional examples of various configurations of such detachable battery packs, particularly on hand held tools, are ubiquitous and are on Otsuka on the apparatus of Xing to gain the well known benefits including those described above.
Claims 1, 2, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson, U. S. Pub. No. 2014/0013909 (hereafter “Carlsson ‘909”) in view of Official notice as evidenced by Otsuka et al., U. S. Pub. No. 2010/0192314.
Regarding claim 1 and the claims dependent therefrom, Carlsson ‘909 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a cutting body (e.g., see below) and a substrate (e.g., 6) pivotally connected to the cutting body, the cutting body comprising:
a housing (e.g., including the portion of 2 with the motor vents, and 5);
a handle (e.g., 8) provided on the housing;
a motor (e.g., see paragraph 0031, lines 5-8) received within the housing;
a circular saw blade (e.g., 4) mechanically connected to the motor;
a battery pack electrically connected to the motor,
a limiting device (e.g., 70; see Figs. 7-9) for limiting the cutting depth of the saw blade, and
a hinge (e.g., 40) pivotally connecting the cutting body to the substrate (e.g., see paragraph 0042, lines 8-9),
wherein the battery pack is detachably mounted to a trailing end of the cutting body, the cutting body pivotable relative to the substrate by the hinge and movable between a cutting position (e.g., shown in Fig. 1) and a parking position (e.g., shown in Fig. 2), the hinge disposed at a position between the motor or the circular saw blade (e.g., the lower portion of the blade as viewed in Fig. 3) and the battery pack,
wherein the limiting device is arranged to limit a pivoting amount of the cutting body relative to the substrate (e.g., see paragraphs 0039-0040, particularly paragraph 0039, lines 8-9);
[claim 4] wherein the cutting depth is adapted to be varied by adjusting the limiting device (e.g., see paragraphs 0047-0048, particularly paragraph 0047, lines 8-9);
[claim 5] further comprising a biasing device disposed to bias the cutting body toward the parking position (e.g., see paragraph 0034, lines 13-15, wherein the parking position is considered to be the upper position of 6 shown in Fig. 2);
[claim 7] further comprising an unlocking block (e.g., 72, 74) disposed on the handle to allow the cutting body to pivot relative to the substrate (e.g., by loosening the connection between 72, 74);
[claim 10] further comprising an auxiliary handle (e.g., 7) disposed in front of the handle (e.g., see Fig. 4).
Regarding claim 11 and the claims dependent therefrom, Carlsson ‘909 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:

a housing (e.g., including the portion of 2 with the motor vents, and 5);
a handle (e.g., 8) provided on the housing;
a motor (e.g., see paragraph 0031, lines 5-8) received within the housing;
a circular saw blade (e.g., 4) mechanically connected to the motor;
a battery pack electrically connected to the motor, and
a hinge (e.g., 40) pivotally connecting the cutting body to the substrate (e.g., see paragraph 0042, lines 8-9),
wherein the battery pack is detachably mounted to a trailing end of the cutting body, the cutting body pivotable relative to the substrate by the hinge and movable between a cutting position (e.g., shown in Fig. 1) and a parking position (e.g., shown in Fig. 2), the hinge disposed at a position between the motor or the circular saw blade (e.g., the lower portion of the blade as viewed in Fig. 3) and the battery pack,
wherein the hinge is disposed at a position closer to the battery pack than either the motor or the circular saw blade;
[claim 13] further comprising an auxiliary handle (e.g., 7) disposed in front of the handle (e.g., see Fig. 4).
[claim 14] further comprising a biasing device disposed to bias the cutting body toward the parking position (e.g., see paragraph 0034, lines 13-15, wherein the parking position is considered to be the upper position of 6 shown in Fig. 2);
Thus, Carlsson ‘909 lacks a detachable battery pack as follows:
[from claim 1] a battery pack electrically connected to the motor;

the hinge disposed at a position between the motor or the circular saw blade and the battery pack;
[claim 2] wherein the hinge is disposed at a position closer to the battery pack than either the motor or the circular saw blade; and
[from claim 11] a battery pack electrically connected to the motor,
wherein the battery pack is detachably mounted to a trailing end of the cutting body, and
the hinge disposed at a position between the motor or the circular saw blade and the battery pack,
wherein the hinge is disposed at a position closer to the battery pack than either the motor or the circular saw blade.
	However, the Examiner takes Official notice that such detachable battery packs on hand tools are old and well known in the art and provide various well known benefits including allowing a spare battery pack to be recharged and readied for use during use of the active battery pack so that the device can be used substantially continuously saving loss of work due to downtime. Additionally, such a detachable battery pack facilitates replacement thereof if the battery back becomes damaged or otherwise inoperable without having to replace the entire tool. As evidence in support of the taking of Official notice, Otsuka discloses such a battery pack (e.g., 20), wherein providing such a battery pack on the apparatus of Carlsson ‘909 would result in the hinge being located between the circular saw blade (e.g., the lower portion of the blade Carlsson ‘909 as taught by Otsuka (e.g., see Fig. 1 of Otsuka). Additional examples of various configurations of such detachable battery packs, particularly on hand held tools, are ubiquitous and are on display at most local stores that sell such hand tools such as hardware stores. Therefore, it would have been obvious to one having ordinary skill in the art to provide a detachable battery pack such as that disclosed by Otsuka on the apparatus of Carlsson ‘909 to gain the well known benefits including those described above.
Carlsson ‘909 further lacks the specific configuration of the biasing device as follows:
[claim 6 (from 5)] wherein the biasing device is a compression spring disposed between the cutting body and the substrate.
However, the Examiner takes Official notice that such compression springs are and old and well known configuration of a biasing device and provides various well known benefits including facilitating an automatic return of a component to a desired location such that the desired location is the desired default location of the component. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a compression spring as the configuration of biasing device of the apparatus of Carlsson ‘909 to gain the well known benefits including those described above.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carlsson, U. S. Pub. No. 2014/0013909 (hereafter “Carlsson ‘909”) in view of Official notice as evidenced by Otsuka et al., U. S. Pub. No. 2010/0192314 as applied to claim 1 above, and further in view of Official notice as evidenced by Xing et al., pn 9,044,869.
The combination, including the modified apparatus of Carlsson ‘909, lacks a gearbox as follows:
[claim 8] further comprising a gearbox mechanically connected to the motor and the circular saw blade;
[claim 15] further comprising a gearbox mechanically connected to the motor and the circular saw blade.
However, the Examiner takes Official notice that such gearboxes are old and well known in the art and provide various well known benefits including facilitating a desired output power and/or output speed from a common, readily available motor, wherein providing such a gearbox is often a less expensive alternative that having motors custom made with a desired output power and/or output speed. As evidence in support of the taking of Official notice, Xing discloses the use of such a gearbox mechanically connected the motor and the circular saw blade (e.g., see col. 5, line 21-22). Therefore, it would have been obvious to one having ordinary skill in the art to provide such a gearbox on the apparatus of Carlsson ‘909 to gain the well known benefits including those described above.





Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over German Publication 940 443 (hereafter “GP ‘443”) in view of Official Notice as evidenced by Rudolph, U. S. Pub. No. 2017/0120436, and in the alternative in view of Official notice as evidenced by Xing et al., pn 9,044,869.
GP ‘443 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus/device with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a cutting body (e.g., see below) and a substrate (e.g., 2, 5) pivotally connected to the cutting body, the cutting body comprising:
a housing (e.g., the structure between the blade and the handle as viewed in   Fig. 1);
a handle (e.g., the structure to which the cord is connected as viewed in Fig. 1) provided on the housing;
a motor (e.g., disclosed) received within the housing;
a circular saw blade (e.g., the circular structure on the opposite side of the housing with respect to the handle as viewed in Fig. 1) mechanically connected to the motor;
a battery pack electrically connected to the motor, and
a hinge (e.g., 9; see Figs. 1, 2) pivotally connecting the cutting body to the substrate,
wherein the battery pack is detachably mounted to a trailing end of the cutting body, the cutting body pivotable relative to the substrate by the hinge and movable between a cutting position and a parking position, the hinge disposed at a position the battery pack (e.g., between the circular saw blade and the handle), wherein the hinge is disposed at a position closer to the battery pack than either the motor or the circular saw blade;
[claim 15] further comprising a gearbox (e.g., including the elongate vertically extending structure located above the end of the lead line for numeral 13 as viewed in Fig. 1 which represents a conventional gear structure connected to a gear of a rotary drive of the blade and that transfers rotary power from the motor to rotary drive of the blade) mechanically connected to the motor and the circular saw blade.
Thus, GP ‘443 lacks a detachable battery pack as follows:
[from claim 11] a battery pack electrically connected to the motor,
wherein the battery pack is detachably mounted to a trailing end of the cutting body;
wherein the hinge is disposed at a position closer to the battery pack than either the motor or the circular saw blade.
However, the Examiner takes Official notice that such detachable battery packs are old and well known in the art and provide various well known benefits such as removing the battery for recharging which allows it to be replaced by another such battery pack that is charged so that the tool can continue to be used while the original battery pack is being charged thus causing little or no time lost by the user. As evidence in support of the taking of Official notice, Rudolph discloses such a detachable battery pack (e.g., 10; see Fig. 2), wherein providing such a battery pack on the apparatus of GP ‘443 would result in the hinge being located between the circular saw blade and the battery pack. Additional examples of various configurations of such 
In the alternative, if it is argued that GP ‘443 does not explicitly disclose gears and that such gears are not inherent in the apparatus thereof, and thus that GP ‘443 does not disclose a gearbox, the Examiner takes Official notice that such gears are old and well known in the art as well as a variety of mechanical arts that use motors and drive trains therefore to transfer power from a motor at one location to a tool or other operational member at another location, wherein the axis of the tool or other operational member has an axis that is different from the axis of the motor. As evidence in support of the taking of Official notice, Xing discloses the use of such a gearbox mechanically connected the motor and the circular saw blade (e.g., see col. 5, line 21-22). Therefore, it would have been obvious to one having ordinary skill in the art to provide such a gearbox on the apparatus of GP ‘443 to transfer the power of the motor to rotate the saw blade.
Regarding claim 13, GP ‘443 further lacks an auxiliary handle as follows:
[claim 13] further comprising an auxiliary handle disposed in front of the handle.
However, the Examiner takes Official notice that such auxiliary handles are old and well known in the art and come in a variety of forms, wherein such auxiliary handles provide various well known benefits including providing a location for a user to grip a As evidence in support of the taking of Official notice, Rudolph discloses such an auxiliary handle (e.g., 100; see Fig. 1). Additional examples of such auxiliary handles, particularly on hand held tools, are ubiquitous and are on display at most local stores that sell such hand tools such as hardware stores. Therefore, it would have been obvious to one having ordinary skill in the art to provide such an auxiliary handle on the saw of GP ‘443 to gain the well known benefits including those described above.
Regarding claim 14, GP ‘443 lacks a biasing device as follows:
[claim 14] further comprising a biasing device disposed to bias the cutting body toward the parking position.
However, the Examiner takes Official notice that such biasing devices in the form a compression spring are old and well known in the art and provide various well known benefits including providing a bias to a particular location of an otherwise freely movable tool to bias and substantially maintain, under spring force, the tool into a desired position for safety benefits as well as for manufacturing benefits; for example, by biasing the tool away from a working position, a user does not have to worry about manually moving the tool out of the working position which will lead to safety benefits as well as a more efficient operation of the tool. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a biasing device in the form of a compression spring at the pivot of GP ‘443 to gain the well known benefits including those described above.
Claims Not Rejected Over Prior Art
Claim 20 is considered to read over the prior art of record because the prior art or record does not teach or suggest the claimed combination of features including an unlocking block with none of the cooperating and necessary structure to perform the function assigned thereto as claimed. However, these claims cannot be considered to be “allowable” at this time due to the rejection(s) under 35 U.S.C. 112(b)/2nd paragraph set forth in this Office action. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action, further consideration of these claims with respect to the prior art will be necessary.

Allowable Subject Matter
Claims 16-19 are allowable over the prior art of record.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
April 14, 2021